 



Exhibit 10.9(a)
Amendment to No. 3 to the Employment Agreement
     WHEREAS, KRATON Polymers LLC (the “Company”), a Delaware limited liability
company, which is a wholly owned subsidiary of Polymer Holdings LLC and David
Bradley (the “Executive”) are parties to an Employment Agreement dated March 8,
2004 (the “Employment Agreement”),
     WHEREAS, the parties desire to amend the Employment Agreement in the manner
set forth below;
     RESOLVED, that the Employment Agreement be, and hereby is amended to
provide a new Section 7(g) as follows:
          i. Change in Control.
          (i) If the Executive’s employment is terminated by KRATON without
Cause (other than by reason of death or Disability) or by Executive’s
resignation for Good Reason within one (1) year following a Change in Control,
Executive shall be entitled to receive:
(A) at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;
(B) continuation of Executive’s annual Base Salary for a period of twelve months
following such termination (the “Severance Continuation Period”) which shall be
paid at the same time and in the same manner as if Executive had remained
employed by KRATON during such period;
(C) 1.0 times Annual Bonus calculated at the target level payable as a lump sum;
and a pro rata portion of any Annual Bonus that Executive would have been
entitled to receive pursuant to Section 4 hereof in such year calculated by
taking the product of (a) his Target Annual Bonus multiplied by (b) a fraction,
the numerator of which is the number of days during which the Executive was
employed by the Company in the year of his termination and the denominator of
which is 365, as further adjusted to reflect the then-current bonus accrual as
it exists on the Company’s books as of the date of Termination. All sums due
under this sub-paragraph shall be payable within thirty (30) days of Executive’s
termination of employment; and
(D) all health benefits including medical, dental and vision for Executive and
his eligible dependents comparable to those health benefits Executive
participated in on the date of termination during the Severance Continuation
Period, provided in any case such health benefits shall cease if Executive
becomes entitled to health benefits from a new employer. KRATON may provide such
health benefits by paying the Executive’s COBRA continuation coverage through
such Severance Continuation Period.
 For purposes of this Agreement, “Change in Control” shall mean the occurrence
of any of the following events:

  (xi)   any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all of the assets of the Company, Polymer
Holdings, or TJ Chemical Holdings (together, the

 



--------------------------------------------------------------------------------



 



      “Entities”) to any Person or group of related persons (a “Group”) for
purposes of Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), together with any affiliates thereof other than to TPG III Polymer
Holdings LLC, TPG IV Polymer Holdings LLC or J.P. Morgan Partners LLC or any of
their affiliates (hereinafter the “Sponsors”);     (xii)   the complete
liquidation or dissolution of any of the Entities;     (xiii)   (A) any Person
or Group (other than the Sponsors) shall become the beneficial owner (within the
meaning of Section 13(d) of the Exchange Act), directly or indirectly, of equity
interests of an Entity representing more than 40% of the aggregate outstanding
voting equity interests of such Entity and such Person or Group actually has the
power to vote such equity interests in any such election and (B) the Sponsors
beneficially own (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, in the aggregate a lesser percentage of the voting
equity interests of an Entity than such other Person or Group;     (xiv)   the
replacement of a majority of the board of directors of an Entity over a two-year
period from the directors who constituted such board at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board then still in office who either were members of such
board at the beginning of such period or whose election as a member of such
board was previously so approved or who were nominated by, or designees of, the
Sponsors; or     (xv)   a merger or consolidation of an Entity with another
entity in which holders of the equity interests of the Entity immediately prior
to the consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, less than 50% of the common
equity interest in the surviving corporation in such transaction and the
Sponsors do not hold a sufficient amount of voting equity interests to elect a
majority of the surviving entity’s board of directors.

                                   (ii) The payments and benefits described in
subparagraphs (B) — (D) above shall be subject to and conditioned upon the
Executive’s execution and delivery of a valid and effective general release and
waiver, in a form satisfactory to the Company, waiving all claims the Executive
may have against the Company, its affiliates and their respective executives,
directors, partners, members, shareholders, successors and assigns. Following
Executive’s termination of employment by the Company as a result of a Change in
Control, Executive shall have no further rights to any compensation or any other
benefits in the nature of severance or termination pay or in connection with the
termination of his employment.
     IN WITNESS WHEREOF, the parties have executed this Amendment, effective as
of April 9, 2007.

     
KRATON POLYMERS LLC
  DAVID BRADLEY
/s/ Richard Ott 
  /s/ David Bradley 
 
   
By:      Richard Ott
   
Title:   Vice President
   

 